ORDER

PER CURIAM.
Ricardo Morales (“Morales”) appeals from the judgment entered upon a jury verdict of multiple counts of first-degree statutory rape, Section 566.032;1 second-degree statutory rape, Section 566.034; first-degree statutory sodomy, Section 566.062; and second-degree statutory sodomy, Section 566.064. Morales appeals only the convictions of statutory sodomy, and argues that insufficient evidence exists to support the convictions of first and second-degree statutory sodomy.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2010).